DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 24 August 2022 is acknowledged.  Claims 1, 16-19, and 22 have been amended.  Claims 1-10, 12, 13, 15-19, 22, 24, and 25 are pending.  Claims 4-6, 8-10, 22, 24, and 25 were withdrawn from consideration.

Election/Restrictions
Applicant’s amendments to claim 22 removing the offending limitation not present in elected species d is sufficient to allow rejoinder of claims 22, 24, and 25.  Claims 22, 24, and 25 are hereby rejoined and will be examined on the merits.  Examiner notes that claim 22 has been amended such that it is not generic.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation, “a portion of a surface of the first layer of the blocking insulating layers.”  There is insufficient antecedent basis for the term “the blocking insulating layers” in the claim.  The claim recites “first blocking insulating layers” and “second blocking insulating layers.”  The claim does not recite an unnumbered “blocking insulating layers.”  It is unclear whether the aforementioned limitation references the first blocking insulating layers or the second blocking insulating layers.  For the purposes of applying art, the claim will be interpreted as, “a portion of a surface of the first layer of the first blocking insulating layers.”
Claims 24 and 25 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 15-18, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US Patent Application Publication 2017/0352671, hereinafter Kato ‘671) of record.
With respect to claim 1, Kato ‘671 teaches (FIGs. 1A and 2A) a semiconductor device as claimed, comprising:
gate electrodes (31) spaced apart from each other on a substrate (10) and stacked perpendicularly to an upper surface of the substrate ([0021, 0026]);
interlayer insulating layers (45) alternately stacked with the gate electrodes (31) on the substrate (10) ([0034]); and
channel structures (21, 32, 42, 44) passing through the gate electrodes (31) and extending perpendicularly to the upper surface of the substrate (10) ([0023, 0027, 0031-0032]),
wherein each of the channel structures (21, 32, 42, 44) comprises a channel layer (21) extending perpendicularly to the upper surface of the substrate (10), a tunneling insulating layer (44) on the channel layer and extending perpendicularly to the upper surface of the substrate, charge storage layers (32; floating gate may function as a charge storage layer similar to Applicant’s charge storage floating gate, see paragraph [0037] of Applicant’s specification) on the tunneling insulating layer in respective regions between the gate electrodes (31) and a side surface of the tunneling insulating layer, and first blocking insulating layers (42) on the charge storage layers, respectively ([0023, 0027, 0031-0032]),
wherein a first layer of the first blocking insulating layers (42) is on an entirety of an upper surface and an entirety of a lower surface of a first layer of the charge storage layers (32), and is further on a side surface of the first layer of the charge storage layers facing a first electrode of the gate electrodes (31) ([0031]), and
wherein a height of each of the charge storage layers (32) is less than a distance between a pair of the interlayer insulating layers (45) that are adjacent to each other, in a first direction perpendicular to the upper surface of the substrate (10) ([0027, 0034]).

With respect to claim 2, Kato ‘671 teaches wherein each of the charge storage layers (32) is surrounded by the tunneling insulating layer (44) and a respective one of the first blocking insulating layers (42) ([0027, 0031-0032]).
With respect to claim 3, Kato ‘671 teaches wherein the first blocking insulating layers (42) are in contact with the tunneling insulating layer (44) and do not extend vertically on side surfaces of the interlayer insulating layers (45) ([0031]).
With respect to claim 15, Kato ‘671 teaches further comprising at least one conductive layer (15) on the substrate (10), below the gate electrodes (31) and the interlayer insulating layers (45), and in contact with the channel layer (21) ([0022]).

With respect to claim 16, Kato ‘671 teaches (FIGs. 1A and 2A) a semiconductor device as claimed, comprising:
gate electrodes (31) spaced apart from each other on a substrate (10) and stacked perpendicularly to an upper surface of the substrate ([0021, 0026]);
interlayer insulating layers (45) alternately stacked with the gate electrodes (31) on the substrate (10) ([0034]); and
channel structures (21, 32, 42, 44) passing through the gate electrodes (31) and extending perpendicularly to the upper surface of the substrate (10) ([0023, 0027, 0031-0032]),
wherein each of the channel structures (21, 32, 42, 44) comprises a tunneling insulating layer (44) and a channel layer (21) extending perpendicularly to the upper surface of the substrate (10), and charge storage layers (32; floating gate may function as a charge storage layer similar to Applicant’s charge storage floating gate, see paragraph [0037] of Applicant’s specification) and blocking insulating layers (42) on side surfaces of the gate electrodes (31) and between the side surfaces of the gate electrodes and the tunneling insulating layer ([0023, 0027, 0031-0032]),
wherein a first layer of the charge storage layers (32) and a first layer of the blocking insulating layers (42) are separated from a second layer of the charge storage layers and a second layer of the blocking insulating layers by a first layer of the interlayer insulating layers (45) ([0027, 0031, 0034]),
wherein the blocking insulating layers (42), together with the tunneling insulating layer (44), completely surround the charge storage layers (32), respectively ([0027, 0031-0032]),
wherein upper and lower surfaces of the blocking insulating layers (42) are in contact with upper and lower surfaces of the interlayer insulating layers (45) ([0031, 0034]), and
wherein the tunneling insulating layer (44) does not contact the upper and lower surfaces of the interlayer insulating layers (45) ([0032, 0034]).

With respect to claim 17, Kato ‘671 teaches wherein the upper and lower surfaces of the interlayer insulating layers (45) are substantially planar ([0034]).
With respect to claim 18, Kato ‘671 teaches wherein a height of each of the charge storage layers (32) is less than a distance between a pair of the interlayer insulating layers (45) that are adjacent to each other, in a direction perpendicular to the upper surface of the substrate (10), and wherein a portion of a surface of the first layer of the blocking insulating layers (42) that contacts the tunneling insulating layer (44) is coplanar with a portion of a surface of the first layer of the charge storage layers (32) that contacts the tunneling insulating layer ([0027, 0031-0032, 0034]).

With respect to claim 22, Kato ‘671 teaches (FIGs. 1A and 2A) a semiconductor device as claimed, comprising:
gate electrodes (31) spaced apart from each other on a substrate (10) and stacked perpendicularly to an upper surface of the substrate ([0021, 0026]);
interlayer insulating layers (45) alternately stacked with the gate electrodes (31) on the substrate (10) ([0034]);
a channel layer (21) passing through the gate electrodes (31) and extending perpendicularly to the upper surface of the substrate (10) ([0023]);
a tunneling insulating layer (44) between side surfaces of the interlayer insulating layers (45) and the channel layer (21) and extending perpendicularly to the upper surface of the substrate (10) ([0032]);
charge storage layers (32; floating gate may function as a charge storage layer similar to Applicant’s charge storage floating gate, see paragraph [0037] of Applicant’s specification) between the gate electrodes (31), respectively, and the tunneling insulating layer (44) ([0027]),
wherein a first layer of the charge storage layers (32) is between a side surface of a first electrode of the gate electrodes (31) and a side surface of the tunneling insulating layer (44), and between a pair of the interlayer insulating layers (45) that are adjacent to each other in a vertical direction ([0027]);
first blocking insulating layers (42) on the charge storage layers (32), respectively ([0031]),
wherein a first layer of the first blocking insulating layers (42) is on an upper surface and a lower surface of the first layer of the charge storage layers (32) and on a side surface of the first layer of the charge storage layers facing the side surface of the first electrode of the gate electrodes (31), and between the pair of the interlayer insulating layers (45) that are adjacent to each other in the vertical direction ([0031]); and
second blocking insulating layers (41) on the gate electrodes (31), respectively ([0030]),
wherein a first layer of the second blocking insulating layers (41) is on an upper surface, a lower surface, and the side surface of the first electrode of the gate electrodes (31) ([0030]), and
wherein a portion of a surface of the first layer of the blocking insulating layers (42) that contacts the tunneling insulating layer (44) is coplanar with a portion of a surface of the first layer of the charge storage layers (32) that contacts the tunneling insulating layer ([0027, 0031-0032, 0034]).

With respect to claim 24, Kato ‘671 teaches wherein the side surface of the first layer of the charge storage layers (32) is convex toward the first electrode of the gate electrodes (31) ([0027]).
With respect to claim 25, Kato ‘671 teaches wherein a side surface of the first layer of the first blocking insulating layers (42) facing the side surface of the first electrode of the gate electrodes (31) has a convex rounded shape toward the first electrode of the gate electrodes, and a side surface of the first layer of the second blocking insulating layers (41) facing the channel layer (21) has a shape concavely rounded toward the channel layer ([0030-0031]).
Examiner notes that the first blocking insulating layers (42) and the second blocking insulating layers (41) have substantially the same rounded concave shape as the disclosed blocking insulating layers.  Further, the specification contains no disclosure of either the critical nature of the claimed shapes of the first and second blocking insulating layers or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘671 as applied to claim 1 above, and further in view of Tsutsumi et al. (US Patent Application Publication 2018/0151588, hereinafter Tsutsumi ‘588) of record.
With respect to claim 7, Kato ‘671 teaches the device as described in claim 1 above with the exception of the additional limitation wherein a thickness of each of the charge storage layers in a second direction parallel to the upper surface of the substrate is in a range from about 4 nanometers (nm) to about 6 nm.
However, Tsutsumi ‘588 teaches (FIG. 8F) a charge storage layer (54) having a thickness in a range of about 1 nm to about 5 nm as art-recognized charge storage layer dimensions for use in a compact three-dimensional memory ([0082]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of each of the charge storage layers in a second direction parallel to the upper surface of the substrate of Kato ‘671 in a range from about 4 nanometers (nm) to about 6 nm as taught by Tsutsumi ‘588 as art-recognized charge storage layer dimensions for use in a compact three-dimensional memory.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘671 as applied to claim 1 above, and further in view of Itokawa (US Patent Application Publication 2017/0250189, hereinafter Itokawa ‘189) of record.
With respect to claims 12 and 13, Kato ‘671 teaches the device as described in claim 1 above with the exception of the additional limitations wherein the first blocking insulating layers extend between the interlayer insulating layers and the gate electrodes; and further comprising a third blocking insulating layer between the first layer of the first blocking insulating layers and the first layer of the charge storage layers.
However, Itokawa ‘189 teaches (FIGs. 2 and 3) first blocking insulating layers (21) extending between interlayer insulating layers (14) and gate electrodes (WL); and further comprising a third blocking insulating layer (22) between a first layer of the first blocking insulating layers and a first layer of charge storage layers (FG) ([0017-0018, 0021, 0023]) in an arrangement that provides favorable program characteristics ([0054]), high reliability ([0055]), decreased size ([0057]), and reduced leakage current ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first blocking insulating layers of Kato ‘671 extending between the interlayer insulating layers and the gate electrodes; and further comprising a third blocking insulating layer between the first layer of the first blocking insulating layers and the first layer of the charge storage layers as taught by Itokawa ‘189 in an arrangement that provides favorable program characteristics, high reliability, decreased size, and reduced leakage current.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘671 as applied to claim 16 above, and further in view of Alsmeier et al. (US Patent Application Publication 2012/0001249, hereinafter Alsmeier ‘249).
With respect to claim 19, Kato ‘671 teaches the device as described in claim 16 above, including the additional limitation wherein the charge storage layers (32) are between the interlayer insulating layers (45) to overlap the interlayer insulating layers, in a direction perpendicular to the upper surface of the substrate (10) ([0027]).
Thus, Kato ‘671 is shown to teach all the features of the claim with the exception of wherein the charge storage layers comprise silicon nitride.
However, Alsmeier ‘249 teaches (FIG. 1) polysilicon and silicon nitride as art-recognized equivalents for the same purpose as materials for a charge storage layer (9) ([0049]).  See MPEP 2144.06-2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the polysilicon charge storage layers of Kato ‘671 comprising silicon nitride as taught by Alsmeier ‘249 as art-recognized equivalents for the same purpose as materials for a charge storage layer.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 16, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826